MEMORANDUM **
Erick Sherman, a California state prisoner, appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging his jury-trial convictions for first degree murder and conspiracy to commit murder. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. We review de novo a district court’s ruling on the merits of a habeas corpus petition, Sandgathe v. Maass, 314 F.3d 371, 376 (9th Cir.2002), and we affirm.
Sherman contends that he was denied due process when the trial court erroneously instructed the jury regarding proximate and concurrent cause. The California Court of Appeal determined that, considering the instructions as a whole, there was no reasonable likelihood that the jury applied the challenged instruction in a way that violates the Constitution. We conclude that the state court’s application of Estelle v. McGuire, 502 U.S. 62, 72, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991), was not unreasonable. See 28 U.S.C. § 2254(d)(1).
To the extent Sherman’s brief raises additional uncertified issues, we construe his arguments as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22—1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.